Citation Nr: 0723809	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for muscle/joint pain, has been 
received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for excessive fatigue, has been 
received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for prostatitis, has been 
received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1988 and from April 1989 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.

The RO previously denied service connection for the 
disabilities claimed herein by July 1993 rating decision that 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In its present adjudication, by April 2007 supplemental 
statement of the case, the RO denied the veteran's claims, as 
sufficient new and material evidence to reopen them had not 
been received.  Indeed, previously decided claims may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.

In December 2006, the Board remanded the issues currently on 
appeal to the RO for further procedural development.  The 
requested action has been accomplished.


FINDINGS OF FACT

1.  By July 1993 rating decision, the RO denied entitlement 
to service connection for muscle/joint pain, extreme fatigue, 
and prostatitis; although he was sent notice of the denial by 
letter dated the following month, he did not initiate an 
appeal regarding any of the aforementioned issues.

2.  The evidence received since the July 1993 rating decision 
is not sufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claims 
of entitlement to service connection for muscle/joint pain, 
extreme fatigue, and/or prostatitis.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the July 1993 rating decision 
is not new and material, and the claims of entitlement to 
service connection for muscle/joint pain, extreme fatigue, 
and prostatitis are not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in March 2002, March 2004, and January 2007 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and informed him to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  Via the January 2007 letter, 
the RO advised the veteran of disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.  
The RO also apprised the veteran of what would constitute new 
and material evidence to reopen his claims.  Kent, supra.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA generally has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  However, 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Service 
medical records and VA and private treatment records have 
been obtained.  Because the claims are not reopened an 
examination is not required.

Discussion

In a July 1993 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for muscle/joint 
pain, excessive fatigue, and prostatitis because, 
essentially, the disabilities were not shown on the most 
recent VA medical examinations.  Indeed, a claim of service 
connection for a disability must be accompanied by medical 
evidence establishing that the claimant currently has a 
claimed disability.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation).  The veteran was 
provided notice of the decision and of his appellate rights 
in August 1993.  He did not file a notice of disagreement, 
timely or otherwise.  The July 1993 rating decision, 
therefore, became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2006) (detailing the procedures and time 
limitations for appealing adverse RO determinations to the 
Board and mandating the finality of such decisions if 
appellate procedures are not followed in a timely manner).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 1993 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claims should be reopened and readjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his current claim of entitlement to service connection 
for a low back disability after that date.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).  The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

Muscle/joint pain

The evidence of record at the time of the July 1993 rating 
decision consisted of the service medical records reflecting 
complaints of right knee arthralgia in February 1993 and of 
swollen and painful joints on separation and a June 1993 VA 
joints examination report showing that the joints were 
"completely normal" with slight tenderness over some 
joints.  

The evidence received after July 1993 consists of some 
evidence duplicative of that of record before July 1993 such 
as copies of service medical records including a January 1993 
notation regarding complaints of joint pain and a March 1993 
report of medical history showing swollen or painful joints; 
a June 1993 written statement of a VA physician stating that 
a Persian Gulf War Registry physical examination was 
remarkable for a swollen nasal lining, rash, forehead 
depression, and a lipoma of the forehead; a March 1995 VA 
medical statement indicating only that headaches were 
possibly due to Persian Gulf Service; January 1996 private 
medical records reflecting complaints of knee pain without 
significant pathology; January 1996 private medical records 
showing complaints of knee pain and an assessment of possible 
derangement with findings not significant for such; a March 
1996 private medical notation indicative of chondromalacia; a 
February 2002 Persian Gulf examination report revealing a 
diagnosis of arthralgias of the knees and low back pain; an 
August 2002 letter from the Oklahoma City VA Medical Center 
Veterans' Registry Physical indicating that a physical 
examination revealed degenerative joint disease of the knees 
along with the actual examination report; July 2003 and April 
2004 lay statements unrelated to muscle and/or joint pain; 
and a February 2004 progress note indicating that X-ray 
studies of the knees were unremarkable.

The Board has reviewed the evidence added since the July 1993 
rating decision and has determined that the majority of the 
evidence received after August 1989 is new, as it was not of 
record when the July 1993 rating decision was issued.  
However, the aforementioned evidence is not material within 
the meaning of applicable VA law and regulations because it 
is not probative of the issue at hand, which is whether the 
veteran has muscle/joint pain.  The record does reflect 
problems with the knees, but it does not indicate generalized 
muscle and/or joint pain.  As stated above, service 
connection cannot be granted for a disability that is not 
currently shown.  38 C.F.R. § 3.303; Gilpin, supra.  
Furthermore, regarding the knees, the evidence does not 
reflect a nexus between bilateral knee degenerative joint 
disease and service, which must be shown in order for service 
connection to be granted.  38 C.F.R. § 3.303.  As such, and 
as was the case before the RO issued its final July 1993 
rating decision, there is no evidence tending to support the 
veteran's claim of entitlement to service connection for 
muscle/joint pain, without which service connection for that 
disability cannot be granted.  Id.  The Board observes that 
to the extent that the veteran is claiming service connection 
for muscle/joint pain as due to undiagnosed illness, service 
connection would not be warranted either, as such 
manifestation was shown neither before nor after July 1993.  
38 C.F.R. § 3.317.

The Board finds that the foregoing evidence does not present 
a reasonable possibility of substantiating the claim of 
service connection for muscle/joint pain.  38 C.F.R. § 
3.156(a).  The new evidence does not contain a present 
diagnosis of muscle/joint pain without which service 
connection must be denied.  38 C.F.R. § 3.303; Gilpin, supra.  
The Board observes as well that direct service connection 
cannot be granted for pain alone without an underlying 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The new evidence reveals no basis upon 
which to grant service connection as due to undiagnosed 
illness.  38 C.F.R. § 3.317.  Accordingly, the veteran's 
claim of service connection for muscle/joint pain is not 
reopened, and service connection for muscle/joint pain 
remains denied.

Excessive fatigue

The evidence of record at the time of the July 1993 rating 
decision consisted of the service medical records, which 
failed to show any findings pertaining to excessive fatigue 
and a June 1993 VA general medical examination report 
containing a diagnosis of no organic cause for alleged 
history of fatigue.  

The evidence associated with the claims file after July 1993 
consists of some duplicative service medical records; a June 
1993 written statement of a VA physician stating that a 
Persian Gulf War Registry physical examination was remarkable 
for a swollen nasal lining, rash, forehead depression, and a 
lipoma of the forehead; a March 1995 VA medical statement 
indicating only that headaches were possibly related to the 
veteran's service in the Persian Gulf; a February 2002 
Persian Gulf examination report that included no assessments 
relevant to excess fatigue; and July 2003 and April 2004 lay 
statements unrelated to excess fatigue.  

The Board has reviewed the evidence added since the July 1993 
rating decision and has determined that the majority of the 
evidence received after July 1993 is new, as it was not of 
record when the July 1993 rating decision was issued.  
However, the aforementioned evidence is not material within 
the meaning of applicable VA law and regulations because it 
is not probative of the issue at hand, which is whether the 
veteran suffers from any disability manifested by excess 
fatigue.  In this regard, the Board notes that the June 1993 
examiner found no organic cause for alleged history of 
fatigue.  The examiner, it appears, did not diagnose excess 
fatigue.  In order for service connection to be granted, the 
evidence must show the presence of a current disability.  
38 C.F.R. §§ 3.303, 3.317; Gilpin, supra.  In this case, it 
does not.  As such, and as was the case before the RO issued 
its final July 1993 rating decision, there is no evidence 
tending to support the presence of a disability manifested by 
excess fatigue, without which service connection for that 
disability cannot be granted.  Id.

The Board finds that the foregoing evidence does not present 
a reasonable possibility of substantiating the claim of 
service connection for excess fatigue.  38 C.F.R. § 3.156(a).  
The new evidence does not contain any evidence of a present 
disability.  38 C.F.R. §§ 3.303, 3.317; Gilpin, supra.  
Accordingly, the veteran's claim of service connection for 
excess fatigue is not reopened, and service connection for 
excess fatigue remains denied.

Prostatitis

The evidence of record at the time of the July 1993 rating 
decision consisted of the service medical records, which 
indicate treatment for prostatitis and a 1993 VA general 
medical examination report containing a diagnosis of a 
history of prostatitis resolved with treatment and without 
residuals 

The evidence associated with the claims file after July 1993 
consists of service medical records duplicative of those on 
file before that date; a January 1996 private medical record 
indicating a diagnosis of prostatitis; a June 1993 written 
statement of a VA physician stating that a Persian Gulf War 
Registry physical examination was remarkable for a swollen 
nasal lining, rash, forehead depression, and a lipoma of the 
forehead; a March 1995 VA medical statement indicating only 
that headaches were possibly due to Persian Gulf Service; a 
February 2002 Persian Gulf War examination report not 
containing a diagnosis of prostatitis; an August 2002 Gulf 
War Registry report reflecting no prostatitis; and July 2003 
and April 2004 lay statements not discussing prostatitis.  

The Board has reviewed the evidence added since the July 1993 
rating decision and has determined that the majority of the 
evidence received after July 1993 is new, as it was not of 
record when the July 1993 rating decision was issued.  
However, the aforementioned evidence is not material within 
the meaning of applicable VA law and regulations because it 
is not probative of the issue at hand, which is whether the 
veteran now suffers from prostatitis that is related to 
service.  In this regard, the Board notes that the evidence 
reflects no current diagnosis of prostatitis, without which 
service connection cannot be granted.  38 C.F.R. § 3.303; 
Gilpin, supra.  In order for service connection to be 
granted, the evidence must show that a current disability is 
related to service.  Id.  In this case, it does not.  As 
such, and as was the case before the RO issued its final July 
1993 rating decision, there is no evidence tending to support 
the veteran's claim of entitlement to service connection for 
prostatitis, without which service connection for that 
disability cannot be granted.  Id.

The Board finds that the foregoing evidence does not present 
a reasonable possibility of substantiating the claim of 
service connection for a low back disability.  38 C.F.R. § 
3.156(a).  The new evidence does not contain any evidence of 
a present disability, without which service connection cannot 
be granted.  Id.  Accordingly, the veteran's claim of service 
connection for prostatitis is not reopened, and service 
connection for prostatitis remains denied.


ORDER

No new and material evidence having been received, service 
connection for muscle/joint pain is not reopened and remains 
denied.

No new and material evidence having been received, service 
connection for excess fatigue is not reopened and remains 
denied.

No new and material evidence having been received, service 
connection for prostatitis is not reopened and remains 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


